DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2021 has been considered by the examiner.

Allowable Subject Matter
Claim 25 is allowed. Additionally, claims 27-28 and 30-33 are allowable based on their dependency from allowable claim 25.
The following is an examiner’s statement of reasons for allowance: 
Claim 25 requires the limitations of “A flexible display apparatus comprising: a display panel comprising: a bending area configured to bend or fold around a bending axis; and non-bending areas extending from respective edges of the bending area; a support member on the display panel across the bending area and the non- bending areas, and comprising an adhesive layer defining a groove at the bending area, and a base layer overlapping the adhesive layer and the groove, a portion of a surface of the base laver defining a portion of the groove and comprising a different material than that of the adhesive layer, and the adhesive layer being located between the base layer and the display panel; and a cover member facing the display panel such that at least a portion of the support member is between the display panel and the cover member, wherein the display panel is configured to be inserted into the groove when the display panel is bent, and withdrawn from the groove when the display panel is unbent, wherein the groove extends in a direction parallel to the bending axis, wherein a thickness of the groove is substantially equal to a thickness of the adhesive laver, and wherein the adhesive layer is continuously disposed on the non-bending areas.”
These limitations overcome the cited prior art of Lee and Namkung cited in the Non-Final Rejection dated 10/6/2021 such that the combination failed to teach the limitations of “the adhesive layer being located between the base layer and the display panel” in combination with “wherein a thickness of the groove is substantially equal to a thickness of the adhesive layer.” This combination overcomes the prior art such that the first layer of the window member, which the examiner considered as the adhesive layer, in Lee is not located between the display panel and the touch screen display, which the examiner considers as the base layer as illustrated in figure 16 of Lee. Furthermore, Namkung illustrates the groove as indicated in claim 25, however, the groove has a thickness which is substantially greater than the thickness of an adhesive layer as currently required by the claim. 
A further search for these features has not produced a reference which teaches a groove in an adhesive layer having a thickness substantially equal to the thickness of that adhesive layer. Therefore, claim 25 is allowable and dependent claims 27-28 and 30-33 are also allowable for their dependency from claim 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783